Title: From George Washington to Edward Newenham, 24 February 1788
From: Washington, George
To: Newenham, Edward

 

Dear Sir,
Mount Vernon Feby 24th 1788.

I have been favoured with your letter of the 10th of Augt and am very sorry to find by it, that your intended voyage to this Country was prevented, and especially after you had made your arrangements and was upon the point of Sailing. The cause of your detention must have made it still more displeasing to you, for, of all the vexations in life, that of a tedious & perplexing Law-suit is the most disagreeable. I am, however, in hopes that your visit is not wholly given up, but only postponed.
You will be so good, my dear Sir, as to inform your friend Colo. Persse that I have a grateful sense of the favourable sentiments which he entertains of me, and present my best thanks to him for the Hay seed & Gooseberry bushes wch he is so polite as to propose sending me.
I must beg that you would not put yourself to any trouble or inconvenience in obtaining the wolf dogs for me, for however desirous I may be to procure a breed of them, I should think they were too dearly purchased if you met with any difficulty in getting them.
At the time you complain of having been deluged by incessant rains, we were, in this part of the Continent, distressed by the opposite extreme. The drought in this neighbourhood, was as severe last Summer & fall as was ever known in the memory of man. The grass & small grain were greatly injured by it, and the Indian corn (maize) in some places, almost entirely cut off. My farms were among the number of those which felt it in its greatest severity—but happily, it was not general. The middle & Eastern States had favourable Seasons & good Crops. A very severe winter has added to the inconvenience of short Crops. We have, since Christmas, experienced a series of cold weather which is very seldom felt in this climate. The navigation of our rivers has been stopped by the frost since the first of January.
I thank you, my dear Sir, for your information upon the general state of Politics in Europe; and would, in return, give you some acct of our public affairs here had any thing of importance transpired since I had the honor of writing to you last. I can only say that we are still in a state of expectation, waiting the result of the State Conventions, relative to the proposed plan of

Government. Six States only have as yet decided upon it; they are favourable. The Convention of New Hampshire is now in Session. The most formidable to it, is expected to come from New York and Virginia. But as nine States will have determined upon it (and in all probability adopt it) before their Conventions take place it is expected that its opponents in those States will not have sufficient influence to prevent its adoption there when it is found to be the general voice of the Union. Rhode Island has discovered some symptoms of recovering from the delirium into which she had fallen. The papers mention the Votes of several Towns instructing their delegates in the Legislature to have a Convention of the People for the purpose of considering the New Constitution.
Mrs Washington joins me in Compliments to Lady Newenham and yourself—with great esteem & regard I am—Dear Sir Yr Most Obedt Hble Servt

Go: Washington

